Citation Nr: 9928805	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-31 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right little finger injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of an 
injury to the teeth.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
hepatitis including a chronic fever.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1997 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim of service 
connection for residuals of a right little finger injury as 
well as an application to reopen claims of service connection 
for a skin disability, residuals of an injury to the teeth, 
residuals of hepatitis including a chronic fever, and a hip 
disability.

The Board notes that, by a decision entered in August 1982, 
the RO had previously denied the veteran's claims of service 
connection for residuals of hepatitis/yellow fever/jaundice, 
including a chronic fever, malaria, residuals of agent orange 
exposure including insomnia, sweating, pain in the lower 
extremities, and arthritis, and a hip disability.  The 
veteran did not appeal, and this decision consequently became 
final.  38 C.F.R. §§ 19.118, 19.153 (1982).  Subsequently, by 
a decision entered in July 1995, the RO denied, among other 
things, a claim of service connection for residuals of an 
injury to the teeth and a skin disability, as well as an 
application to reopen claims of service connection for 
residuals of hepatitis, and a hip disability.  In September 
1995 the veteran filed a timely notice of disagreement with 
the July 1995 decision.  However, he failed to perfect a 
timely appeal as to any of the foregoing issues.  See 
38 C.F.R. § 20.302 (1995).  The July 1995 decision 
consequently became final.  38 C.F.R. § 20.1103 (1995).  

Whether previously denied claims for a skin disability, 
residuals of an injury to the teeth, residuals of hepatitis 
including a chronic fever, and a hip disability should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on their 
merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen these claims.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

During the pendency of the appeal, the veteran has expressed 
his desire to obtain treatment for his teeth which were 
allegedly injured during military service.  Under some 
circumstances, a veteran may be entitled to VA dental 
examination and/or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.160 and 17.161.  38 C.F.R. 
§ 3.381 (1998).  Indeed, one might well conclude from the 
record that the veteran never intended to seek compensation 
benefits for his teeth-the issue developed for appeal by the 
RO-but rather intended only to seek treatment, beyond what 
he has already obtained, under the provisions of Part 17.  
Authorization for such treatment is a matter that falls 
within the jurisdiction of the Chief of the Dental Service.  
See 38 C.F.R. § 17.161.  This matter is therefore referred to 
the RO for coordination with the appropriate VA medical 
facility.  The issue addressed below with respect to the 
veteran's teeth contemplates only the question of whether a 
claim of service connection for compensation purposes should 
be reopened.

The Board also notes that the veteran's representative has 
argued that the veteran has not been provided an opportunity 
to appear at a personal hearing as he had requested in a 
March 1996 statement in support of claim.  However, the Board 
notes that a review of the record discloses an April 1996 
letter which shows that the veteran had been scheduled for a 
hearing in August 1996 and that this hearing had been 
canceled, presumably by the veteran. 



FINDINGS OF FACT

1.  No competent medical evidence has been submitted showing 
that the veteran experiences any residuals of a right little 
finger injury that are attributable to military service or 
event coincident therewith.

2.  Service connection for residuals of an injury to the 
teeth and a skin disability, as well as an application to 
reopen claims of service connection for residuals of 
hepatitis including a chronic fever, and a hip disability 
were denied by a July 1995 RO decision.  The veteran was 
notified of the adverse determination in July 1995, but did 
not initiate a timely appeal.

3.  As to the veteran's application to reopen claims of 
service connection for a skin disability, residuals of an 
injury to the teeth, residuals of hepatitis including a 
chronic fever, and a hip disability, evidence received since 
the July 1995 RO decision includes no new information.


CONCLUSIONS OF LAW

1.  The claim of service connection for residuals of a right 
little finger injury is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The July 1995 rating decision by the RO is a final 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1995).  

3.  Evidence submitted since a July 1995 RO decision is not 
new evidence; the claims of service connection for a skin 
disability, residuals of an injury to the teeth, residuals of 
hepatitis including a chronic fever, and a hip disability are 
not reopened.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 
38 C.F.R. §§ 3.156, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Little Finger

The veteran and his representative contend that the veteran 
experiences residuals of a right little finger injury that 
are traceable to his period of military service.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Available service medical records, including a January 1968 
examination and April 1969 separation examination, are 
negative for complaints, diagnoses, or treatment for a right 
little finger injury.  Thereafter, post-service treatment 
records, including a June 1982 VA examination report, private 
treatment records dated in January 1994, and VA treatment 
records, dated from September 1995 to August 1996, were 
likewise negative for complaints, diagnoses, or treatment for 
a right little finger injury.

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical diagnosis of current adverse 
pathology affecting the right little finger.  Service medical 
records do not contain complaints, diagnoses, or treatment 
for a right little finger injury.  Furthermore, none of the 
records on appeal includes a medical nexus opinion that tends 
to show a relationship between any current disability and 
military service.  Likewise, no medical opinion has been 
presented that tends to show a relationship between any 
current disability and continued symptoms since service.  
Clyburn v. West, No. 12 Vet. App. 296 (1999).  

Given the lack of a current diagnosis as to any adverse 
pathology, the statutory presumptions provided at 38 C.F.R. 
§§ 3.307, 3.309 do not aid the veteran in establishing well-
grounded claims.

The veteran has expressed his own opinion regarding current 
disability that is attributable to military service; however, 
a lay witness can testify only as to the visible symptoms or 
manifestations of a disease or disability.  His own opinion 
as to either his current diagnosis or the medical etiology, 
questions integral to the underlying claim of service 
connection, is not helpful.  See Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Bostain v. West, 11 Vet. App. 124 
(1998) (someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, must provide evidence regarding medical knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  Accordingly, 
the veteran's lay assertions regarding medical diagnosis or 
etiology do not constitute competent evidence sufficient to 
make his claim well grounded.  Because no competent medical 
evidence has been presented to show a current disability of 
the right little finger, or to link any currently diagnosed 
disability to service, the veteran's claim is not well 
grounded.  

The veteran's representative has requested consideration of 
the benefit-of-the-doubt doctrine; however, this doctrine 
does not apply until after the veteran has submitted a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claims to Reopen

The veteran and his representative contend that the veteran 
has a skin disability, problems with his teeth, a chronic 
fever, and problems due to a hip injury that are traceable to 
his period of military service.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Initially, the Board notes that the veteran's current claims 
of service connection are not his first such claims.  As 
noted above, in August 1982, the RO denied claims of service 
connection for residuals of hepatitis/yellow fever/jaundice 
including a chronic fever, malaria, residuals of agent orange 
exposure including insomnia, sweating, pain in the lower 
extremities, and arthritis, and a hip disability, finding, 
among other things, that the foregoing disabilities were 
neither shown in service medical records nor at his June 1982 
VA examination.  The veteran was notified of the denial in 
August 1982, but did not initiate an appeal.  Hence, the 
August 1982 decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.118, 19.153 (1982).  Subsequently, by a 
decision entered in July 1995, the RO denied a claim of 
service connection for residuals of an injury to the teeth 
and a skin disability, as well as an application to reopen 
claims of service connection for hepatitis, and a hip 
disability, finding, among other things, that the foregoing 
disabilities were not shown in service medical records and no 
medical evidence was submitted by the veteran to support his 
claims.  The veteran did not perfect his appeal, and this 
decision consequently became final.  38 C.F.R. §§ 20.302, 
20.1103 (1995).  As a result, the Board may now consider the 
veteran's claims of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the July 1995 RO decision.  38 U.S.C.A. § 5108 (West 
1991); Manio v. Derwinski, 1 Vet. App. 144, 145-46 (1991).  
(For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).)

"New and material evidence" is defined by regulation.  
38 C.F.R. § 3.156(a).  Specifically, it is defined as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998) requires the replacement of a two-step 
approach outlined in Manio, supra, with a three-step 
approach.  See also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  Under this three-step approach to claims to 
reopen, the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, the Secretary must determine whether, based upon 
all of the evidence and presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, then the Secretary may 
proceed to evaluate the merits of the claim, but only after 
ensuring the duty to assist under 38 U.S.C. § 5107(a) has 
been fulfilled.

Evidence available to the RO in July 1995 consisted of the 
veteran's service medical records, a June 1982 VA examination 
report, July 1982 VA treatment records, and January 1994 
private treatment records.

Available service medical records, including a June 1967 
entry examination, January 1968 examination, and April 1969 
separation examination, were negative for complaints, 
diagnoses, or treatment for a skin disability, teeth problems 
due to trauma, a chronic fever as a result of hepatitis or 
any other disease, or problems with the veteran's hip.  The 
June 1967 entry examination reported that the veteran had a 
cavity.  In addition, May 1969 records show that the veteran 
had a fever.  May 1969 records also showed that the veteran 
was diagnosed with influenza.

The post-service treatment records, including the June 1982 
VA examination report, the July 1982 VA treatment records, 
and the January 1994 private treatment records were negative 
for complaints, diagnoses, or treatment for a skin 
disability, teeth problems due to trauma, a chronic fever, or 
a hip disability.  Interestingly, both the June 1982 VA 
examination report and the July 1982 VA treatment records 
recorded the veteran's complaints of chronic weakness, excess 
sweating, and difficulty sleeping.  The June 1982 VA examiner 
also reported that both the veteran's skin and hip were 
normal.  Similarly, a July 1982 VA treatment record show that 
the veteran did not have a skin rash.

Evidence received since the July 1995 denial consists of VA 
treatment records dated from September 1995 to August 1996 
and the veteran's written statements to the RO.

Tellingly, a September 1995 treatment record shows the 
veteran's claim that he experienced excessive night sweating, 
rashes, and loose teeth secondary to exposure to Agent Orange 
during military service.  The foregoing VA treatment records 
were otherwise negative for complaints, diagnoses, and/or 
treatment for disabilities related to the current issues on 
appeal.

Initially, the Board observes that the additional evidence 
filed by the veteran in support of his claims since the July 
1995 RO decision consisted entirely of his unsubstantiated 
claims (in either treatment records or written statements to 
the RO) that he has a current skin disability, problems with 
his teeth, a chronic fever, and/or problems due to a hip 
injury which arose during his military service.  When his 
claims were noted in medical treatment records, the veteran's 
contentions were not endorsed by any medical practitioner.  
In short, his history of problems related to military service 
stand as statements unenhanced by medical opinion.  What is 
significant about this is that a lay witness can testify only 
as to the visible symptoms or manifestations of a disease or 
disability.  The veteran's opinions as to medical etiology 
and current medical diagnoses, questions integral to the 
underlying claims of service connection, are not helpful.  
See Caldwell v. Derwinski, 1 Vet. App. 466 (1991); Bostain v. 
West, 11 Vet. App. 124 (1998) (someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran was not shown to possess, must provide evidence 
regarding medical knowledge); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  Moreover, the Board is not required 
to accept evidence that is simply information recorded by a 
medical examiner, unenhanced by medical opinion.  LeShore v. 
Brown, 8 Vet. App. 406 (1995); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).).  

"New" evidence is evidence that is not "merely cumulative" of 
other evidence in the record.  See West v. Hickson, 
12 Vet. App. 247 (1999); Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  Therefore, the 
veteran's lay assertions, which are duplicative of assertions 
contained in the record on appeal prior to the RO's July 1995 
decision, do not constitute "new" evidence, and the claims 
to reopen must be denied.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998). 

The Board notes that the RO apparently applied the 
"materiality" test adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), in adjudicating 
the veteran's claims to reopen.  See January 1997 decision 
and February 1997 statement of the case.  However, this test 
for "materiality" was recently invalidated in the case of 
Hodge, supra.  Specifically, in Hodge, the United States 
Court of Appeals for the Federal Circuit indicated that the 
Colvin test for "material" evidence made it "more 
difficult for veteran claimants to submit additional evidence 
for Board consideration" than did the test for new and 
material evidence found in 38 C.F.R. § 3.156, and thus 
overruled Colvin in this respect.  Nonetheless, it should be 
noted that the RO specifically cited § 3.156(a) in its 
February 1997 statement of the case, thereby placing the 
veteran on notice of the regulatory provision defining "new 
and material evidence."  The Court in Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1998), has explained the Hodge case 
as follows:

[t]he Federal Circuit in Hodge dealt with 
the test for determining whether newly 
presented evidence is material, but not 
with the test for determining whether 
such evidence is new, for purposes of 
reopening previously and finally 
disallowed claims.  Hodge, 155 F.3d at 
1360 . . . More specifically, the Federal 
Circuit clearly implied in Hodge that a 
decision concerning the materiality of 
evidence submitted to reopen follows, and 
is separate from, a decision as to 
whether the evidence is new.  Hodge, 155 
F.3d at 1360 . . . 
*		*		*
Where, as in this case, the Board has 
determined that newly presented evidence 
is cumulative of previously considered 
evidence and thus is not "new" for 
purposes of reopening a claim, that 
should end the Board's analysis of 
whether the evidence is "new and 
material".  See Smith (Russell) v. West, 
12 Vet.App. 312, 315 (1999). 

Vargas-Gonzalez, at 326-327.  Therefore, because the 
veteran's claims to reopen have been denied based on the 
veteran's failure to file "new" evidence, and not because 
of his failure to file "material" evidence, a remand is not 
required to avoid prejudice to the veteran.  38 C.F.R. 
§ 19.29 (1998); Vargas-Gonzalez, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).


ORDER

Service connection for residuals of a right little finger 
injury is denied.

Absent the presentation of new evidence, the application to 
reopen claims of service connection for a skin disability, 
residuals of an injury to the teeth, hepatitis including a 
chronic fever, and a hip disability are denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

